First, appellant argues that his trial counsel was ineffective
                for failing to investigate and present evidence that the victim and her
                family fabricated the allegations out of concern that appellant would move
                from the family home, bringing his wife and children with him. Appellant
                fails to demonstrate that his trial counsel's performance was deficient or
                that he was prejudiced. Counsel challenged the victim's version of events
                on cross-examination. Counsel also questioned the victim's mother
                regarding her concerns that appellant would leave with his wife, who was
                also the victim's sister, and their children. In addition, appellant testified
                at trial and had the opportunity to inform the jury of these issues.
                Appellant fails to demonstrate a reasonable probability of a different
                outcome at trial had counsel investigated this issue as he did not
                demonstrate that there was evidence counsel could have discovered to
                support this claim. See Molina v. State, 120 Nev. 185, 192, 87 P.3d 533,
                538 (2004). Therefore, the district court did not err in denying this claim
                without conducting an evidentiary hearing.
                            Second, appellant argues that his trial counsel was ineffective
                for failing to fully challenge the charges against him, as appellant asserts
                that the evidence was insufficient to prove sexual assault because there
                was no physical evidence of sexual activity and the only evidence came
                from the testimony of the victim. Appellant fails to demonstrate that his
                trial counsel's performance was deficient or that he was prejudiced. We
                have repeatedly held that the uncorroborated testimony of a victim is
                sufficient to uphold a conviction for sexual assault when the victim
                testifies with some particularity regarding the incident.       See Mejia v.
                State, 122 Nev. 487, 493 & n.15, 134 P.3d 722, 725 & n.15 (2006); Gaxiola
                v. State, 121 Nev. 638, 648, 119 P.3d 1225, 1232 (2005); State v. Gomes,

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                112 Nev. 1473, 1481, 930 P.2d 701, 706 (1996). Here, the victim testified
                that appellant touched her inappropriately on multiple occasions and had
                also forced her to have sexual intercourse. In addition, the victim's
                brother witnessed appellant in bed with the 12-year-old victim. Appellant
                fails to demonstrate a reasonable probability of a different outcome had
                counsel argued that there was insufficient evidence to support the
                charges. Therefore, the district court did not err in denying this claim
                without conducting an evidentiary hearing.
                            Next, appellant argues that the district court erred by denying
                his petition because it did not conduct a full and fair evidentiary hearing
                as required by Mack v. Cupp, 564 F.2d 898 (9th Cir. 1977). The district
                court concluded that appellant did not demonstrate that any of his claims
                were not belied by the record and would have entitled him to relief if true,
                and therefore, that he was not entitled to an evidentiary hearing.       See
                Hargrove, 100 Nev. at 502-03, 686 P.2d at 225.
                            On appeal, appellant only raises the two claims discussed
                previously and fails to discuss any of the additional claims raised below or
                why the district court erred in declining to conduct an evidentiary hearing
                for those claims. Therefore, appellant fails to meet his burden to
                demonstrate that the district court should have conducted an evidentiary
                hearing over those remaining claims. See Maresca v. State, 103 Nev. 669,
                673, 748 P.2d 3, 6 (1987) ("It is appellant's responsibility to present
                relevant authority and cogent argument; issues not so presented need not
                be addressed by this court."). Accordingly, appellant fails to demonstrate
                that the district court erred by denying the petition without conducting an
                evidentiary hearing. Moreover, appellant fails to demonstrate that an
                evidentiary hearing is necessary in order for a district court to fully and

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                fairly consider all of a petitioner's claims. See Mack, 564 F.2d at 901; see
                also United States v. Leonti, 326 F.3d 1111, 1116 (9th Cir. 2003) (a
                petitioner is not entitled to an evidentiary hearing when his allegations
                "do not state a claim for relief' (internal quotations omitted)). We
                therefore conclude that appellant is not entitled to relief and we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                     J.
                                                    Pickering


                                                      k   CIA A   c                  J.
                                                    Parrag-uirre



                                                    Saitta


                cc: Hon. Valerie Adair, District Judge
                     The Kice Law Group, LLC
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A